OPINION OF THE COURT
WEIS, Circuit Judge.
The principal issue on this appeal is whether former pretrial detainees seeking damages in constitutional claims for lack of medical care must produce expert testimony to establish that their ailments were serious. The district court required such evidence and in its absence granted a directed verdict in favor of defendants. We will affirm.
In addition to the counts under 42 U.S.C. § 1983 alleging failure to provide medical treatment, plaintiffs presented other issues not the subject of this appeal. They were resolved by a jury verdict and no further action has been taken on those matters.
The questions before us at this point center on the claims made by three of the plaintiffs — Boring, Perry, and Geidel. Each of these individuals entered the Allegheny County Jail as a pretrial detainee. Each complains of inadequate medical care, but the facts as to the three vary substantially.
Boring entered the jail in May 1981. In the preceding three weeks, he experienced pain in his left arm caused by ulnar nerve neuropathy. He had first injured his arm while administering an injection in December 1980, and suffered a reinjury while in the jail. This condition resulted in numbness and spasm of the third and fourth fingers of his left hand and throbbing pain in the left wrist.
Three or four days after his incarceration, Boring was seen by defendant Dr. Johnson, the jail physician, who suggested a consultation with a specialist. The consultation ultimately took place at Mercy Hospital in Pittsburgh five months later.
According to plaintiff, after receiving a report, Dr. Johnson said that corrective surgery was “elective” and could wait until Boring was released or sent to another institution. In January 1982, about three months after plaintiff was transferred to the Western Penitentiary, he was examined at St. Francis Hospital. Surgery was never performed. He still has pain, but can use his arm on the job that he has held since his release from jail. Another physician, whom plaintiff saw eight times since his release, recommended massage to the point of pain, but this treatment has not alleviated his discomfort.
Boring also suffers from seborrheic dermatitis, a scalp condition which causes itchiness and scaling. He protested that although he had requested a specific brand of shampoo, the jail personnel gave him another that had proved ineffective during a previous incarceration.
*470While Boring was in the jail, a dentist replaced old fillings that had fallen out with temporary ones. Boring contends that, as a result, after he was released two of the teeth had to be extracted.
Plaintiff Perry was in the county jail from June until October 1981 as a pretrial detainee. He served a six-month sentence there until April 1982. At the time of trial, he was an inmate at a state institution.
Perry had periodic attacks of migraine headache. During a previous incarceration at the Western Penitentiary, a low-sodium, non-dairy product diet was prescribed for him. He followed this regimen for periods of three or four days until the headaches subsided. During the summer of 1981, when he asked for this special diet at the county jail, he was told, “We don’t give special diets out for anyone, diabetics or anyone.” He also denied receiving any medication at the jail when he complained of headaches.
Plaintiff Geidel was housed at the jail as a pretrial detainee from March 1980 until his conviction in April 1981 and remained there for one year thereafter. Before admission to the jail, he had been scheduled to undergo exploratory surgery for a knee injury that he had incurred in a childhood accident. When he was unable to make bail, the surgery was cancelled.
Two months after entering the jail, while playing handball in the exercise yard, Gei-del reinjured the same knee. A nurse at the jail supplied ice to reduce the swelling but refused to give him crutches. Geidel stayed in his cell for three days until he was able to walk on the leg while wearing a knee brace.
Geidel introduced in evidence portions of Dr. Johnson’s deposition in which he had testified about his suggestion that plaintiff obtain x-rays of the knee at an outside hospital. Geidel refused to have the x-rays taken. Ultimately in October 1983 Geidel had surgery on his knee while incarcerated at a state institution.
All of the plaintiffs contended that, because Dr. Johnson had failed to answer their amended complaint, he never denied the allegations against him. During the trial plaintiffs sought to introduce these allegations as admissions, arguing that although the county solicitor had filed an answer on behalf of other defendants, he did not represent Dr. Johnson. The court ruled that at the time the answer was filed Dr. Johnson was represented by the county solicitor and, therefore, the averments in the complaint had been properly denied.
At the conclusion of the plaintiffs’ case on the health care aspects, the trial judge directed verdicts in favor of the medical personnel. He reasoned that there was no evidence to show that the medical conditions were serious; consequently plaintiffs had failed to meet their burden of proof. The court explained that plaintiffs should have provided expert evidence to show that the conditions for which they had requested treatment were serious.
On appeal, plaintiffs argue that the court erred in excluding allegations in the complaint as admissions against Dr. Johnson and in requiring that expert testimony be produced to demonstrate the seriousness of their various injuries and ailments. Alleging that they were indigent and therefore unable to pay for expert witnesses, plaintiffs also contend that the district court erred in refusing to provide funds for that purpose.
I.
We are persuaded that the district court acted within its discretion in ruling that the county solicitor had included Dr. Johnson in the answer filed on behalf of the “county defendants.” Dr. Johnson’s representation had been somewhat unsettled in the early stages of the litigation, apparently because various insurers were uncertain about his status as a county defendant. He had been employed as the jail physician by the county, and thus was properly considered its employee. Moreover, the answer prepared by the county solicitor responded to a paragraph in the complaint which referred specifically to Dr. Johnson.
The district court could reasonably conclude under the circumstances that the doc*471tor was one of the persons on whose behalf the answer had been filed. In addition, we note that plaintiffs had taken Dr. Johnson’s deposition and were aware of his defense well in advance of trial. The plaintiffs’ contention on this phase of the case must be rejected.
II.
Our review of the medical treatment is complicated by the differences in the plaintiffs’ status. Plaintiff Geidel entered the jail and remained there for some months as an unsentenced pretrial detainee. During the latter portion of his confinement, however, he was a convicted prisoner. As a convicted prisoner, the Eighth Amendment’s prohibition against cruel and unusual punishment governed the conditions of his medical care. Plaintiffs Boring and Perry, at the times pertinent to this suit, were pretrial detainees.
Pretrial detainees are not within the ambit of the Eighth Amendment but are entitled to the protections of the Due Process clause. Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979); Hampton v. Holmesburg Prison Officials, 546 F.2d 1077 (3d Cir.1976). The Due Process clause requires the government to provide appropriate medical care. City of Revere v. Massachusetts General Hospital, 463 U.S. 239, 244, 103 S.Ct. 2979, 2983, 77 L.Ed.2d 605 (1983). As the Court observed in that case, the Due Process rights of a pretrial detainee are “at least as great as the Eighth Aihendment protections available to a convicted prisoner.” However, the court found no need at that time to define the extent of the duty to provide medical attention for pretrial detainees. Id. at 244, 103 S.Ct. at 2983. City of Revere, therefore, does not establish the standard which we must apply in the case at hand.
The Supreme Court outlined the government’s obligations toward pretrial detainees in Bell v. Wolfish, observing that in evaluating complaints, “the proper inquiry is whether those conditions amount to punishment of the detainee.” 441 U.S. at 535, 99 S.Ct. at 1872. If an aspect of detention is “reasonably related to a legitimate governmental objective, it does not, without more, amount to ‘punishment’.” Id. at 539, 99 S.Ct. at 1874. The opinion cautioned that federal courts should not, “in the name of the Constitution, become increasingly enmeshed in the minutiae of prison operations.” Id. at 562, 99 S.Ct. at 1886.
The protection afforded a sentenced prisoner under the Eighth Amendment was discussed in Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 292, 50 L.Ed.2d 251 (1976). There the Court said: “Acts or omissions sufficiently harmful to evidence deliberate indifference to serious medical needs” constitute cruel and unusual punishment under the Constitution. The Court emphasized that simple negligence was not the appropriate standard because “[m]edical malpractice does not become a constitutional violation merely because the victim is a prisoner.” Id. Conversely, to prevail on a negligence claim an inmate need not hurdle the constitutional standard of "deliberate indifference” to serious medical needs. Medical malpractice may give rise to a tort claim in a state court but not necessarily to a constitutional claim.
Whether the standard for pretrial detainees under the Due Process clause is the same as that articulated in Estelle v. Gamble has provoked various responses by the courts of appeals. In Hamm v. DeKalb County, 774 F.2d 1567 (11th Cir.1985), cert. denied, 475 U.S. 1096, 106 S.Ct. 1492, 89 L.Ed.2d 894 (1986), the court held that “in regard to providing pretrial detainees with such basic necessities as food, living space, and medical care the minimum standard allowed by the due process clause is the same as that allowed by the eighth amendment for convicted prisoners.” Id. at 1574. Courts of appeals for the Fourth, Ninth and Tenth Circuits follow the same approach. Whisenant v. Yuam, 739 F.2d 160, 163 n. 4 (4th Cir.1984); Jones v. Johnson, 781 F.2d 769, 771 (9th Cir.1986); Garcia v. Salt Lake County, 768 F.2d 303, 307 (10th Cir.1985).
Other courts have suggested that the two standards are not identical. In Matzk*472er v. Herr, 748 F.2d 1142, 1147 (7th Cir.1984), the court of appeals said that a pretrial detainee’s rights are violated “when a jailer fails to promptly and reasonably procure competent medical aid for a pretrial detainee who suffers a serious illness or injury while confined.” That court had used similar language in an Eighth Amendment case, Wood v. Worachek, 618 F.2d 1225, 1233 (7th Cir.1980). See also Alberti v. Klevenhagen, 790 F.2d 1220, 1224 (5th Cir.1986). It is a matter of conjecture whether, in a given factual circumstance, there would be a difference in outcome if the Matzker test, rather than the deliberate indifference test of Estelle v. Gamble, were used.
In an earlier case we determined that pretrial detainees are entitled to at least as much protection as convicted prisoners and that decisions interpreting the Eighth Amendment serve as “useful analogies.” Hampton v. Holmesburg Prison Officials, 546 F.2d at 1080. In Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir.1979), we concluded that “at a minimum, the ‘deliberate indifference’ standard of Estelle v. Gamble, must be met” at an institution housing pretrial detainees.
In Norris v. Frame, 585 F.2d 1183, 1187 (3d Cir.1978), the court voiced reservations about applying the Eighth Amendment standard to a pretrial detainee and stated that the Fourteenth Amendment “must be read so as to recognize the distinct status of a pretrial detainee: a citizen not yet convicted, yet at the same time not possessing the full range of freedoms of an incarcerated citizen.” The continued vitality of Norris v. Frame, however, is questionable in view of the Supreme Court’s rejection of its holding in Bell v. Wolfish, 441 U.S. at 524 n. 2, 99 S.Ct. at 1866 n. 2. Norris had cited with approval the test used by the Court of Appeals for the Second Circuit in Wolfish v. Levi, 573 F.2d 118 (2d Cir.1978), the case which was reversed by the Supreme Court in Bell v. Wolfish.
The Supreme Court, in Revere v. Massachusetts General Hospital, cited Norris but without indication that the Court accepted its viewpoint. In the same string cite, the Court also listed Youngberg v. Romeo, 457 U.S. 307, 312 n. 11, 102 S.Ct. 2452, 2456 n. 11, 73 L.Ed.2d 28 (1982). Youngberg, however, presents a dramatically different situation, dealing as it does with mentally retarded persons who have not been convicted of a crime or against whom not even a suspicion of criminal activity exists. To apply the Eighth Amendment standard to mentally retarded persons would be little short of barbarous.
The plaintiffs here, however, are being detained because there has been a finding of probable cause that they committed crimes, a circumstance which permits an extended restraint of their liberty, Bell v. Wolfish, 441 U.S. at 536, 99 S.Ct. at 1872. They may not be “punished” before conviction but the fact that detention “interferes with the detainee’s understandable desire to live as comfortably as possible and with as little restraint as possible during confinement, does not convert the conditions or restrictions of detention into ‘punishment’.” Id. at 537, 99 S.Ct. at 1873.1
In Inmates of Allegheny County Jail v. Pierce, we recognized that Norris was not consistent with Bell v. Wolfish, and we found the Estelle v. Gamble standard to be appropriate in evaluating claims that inadequate psychiatric care had been provided in the jail. A similar situation exists here. Nothing in the case before us warrants applying a different standard than that set out in Estelle v. Gamble.
The fact that this institution houses convicted prisoners as well as pretrial detainees would pose a practical administrative problem if different standards were to be applied to each group. See Bell v. Wolfish 441 U.S. at 546-47, 99 S.Ct. at 1877-78. As noted above, there is also serious doubt that the result in this case would differ *473depending on the phraseology of the test employed.
Another factor that has a bearing on the appropriate standard is the general expectation that pretrial incarceration is to be relatively brief. Consequently, whether elective surgery should be performed before an inmate’s trial or delayed until after he has been released or confined as a convicted criminal is a pertinent consideration. As the court pointed out in Hamm v. DeKalb County, 774 F.2d at 1573, the local government’s interest in limiting the cost of detention justifies providing no more than a reasonable level of medical care.
It is of some moment, too, that we are confronted with claims for money damages based on alleged constitutional violations. As Estelle v. Gamble makes clear, a determination adverse to plaintiffs on a constitutional ground still leaves them free to pursue a state common law or statutory basis for damages. Plaintiffs here are not pursuing claims based on the common law duty of prison officials toward their prisoners, see 4 W. Blackstone, Commentaries *300, nor have they invoked Pennsylvania statutory provisions. See Pa.Stat.Ann. tit. 61, §§ 626, 629 (providing for medical treatment in jails).
In addition to satisfying the “deliberate indifference” test, Estelle v. Gamble requires that the prisoner must have suffered a “serious illness or injury.” As the Matzker court said, “[w]e emphasize ‘serious’ because we do not hold that minor injuries must receive hospital care to satisfy the due process clause. We limit our holding to injuries which are serious or which the jail authorities have reason to suspect may be serious.” 748 F.2d at 1147 n. 3. Norris did not discuss the “serious illness or injury” aspect, and as noted earlier, the general approach used in that case was rejected in Bell v. Wolfish.
We come then to the district judge’s ruling that because plaintiffs failed to produce expert testimony that their injuries were “serious,” plaintiffs failed to meet their burden of proof. In some situations in which the seriousness of injury or illness would be apparent to a lay person, expert testimony would not be required, e.g., a gunshot wound. See City of Revere v. Massachusetts General Hospital, 463 U.S. 239, 103 S.Ct. 2979, 77 L.Ed.2d 605 (1983). However, those circumstances are not present here.
Boring’s ulnar nerve injury had occurred some months before he entered the jail and the jail physician concluded that surgery to correct the condition was “elective.” We cannot say, based on this evidence, that a factfinder would be able to determine that the condition of his arm was “serious.” On this record, the need for treatment does not appear to be one that was acute.
Boring’s scalp condition, even less critical, seems to be little more than an annoyance. Although plaintiff believed a different brand of shampoo would have more effectively controlled the scaling, courts will not “second-guess the propriety or adequacy of a particular course of treatment [which] remains a question of sound professional judgment.” Inmates of Allegheny County, 612 F.2d at 762. Similarly, we do not question the dentist’s decision to provide temporary fillings during pretrial detention. These complaints merely reflect a disagreement with the doctors over the proper means of treating plaintiff’s condition.
Geidel’s knee disorder was an injury that had occurred years before incarceration. Although he allegedly had planned surgery shortly before his confinement, the evidence again does not establish an acute condition. Rather, the ailment qualified for elective surgery which safely could be deferred for the presumably brief detention period preceding trial.
Similar comments apply to Perry’s complaints of migraine headaches and his request for a temporary special diet.
As laymen, the jury would not be in a position to decide whether any of the conditions described by plaintiffs could be classified as “serious.” In these circumstances, the district court properly required expert medical opinion, West v. Keve, 571 F.2d 158, 162 (3d Cir.1978), Hampton v. Holmesburg Prison Officials, 546 F.2d at *4741081, and in its absence properly withdrew the issue from the jury. See also Hamm v. DeKalb County, 774 F.2d at 1575.
III.
Although plaintiffs complained that the district court wrongfully refused to pay for an expert medical witness, they fail to point to any legislative provision for such funds. Congress has authorized the courts to waive prepayment of such items as filing fees and transcripts if a party qualifies to proceed in forma pauperis. 28 U.S.C. § 1915. However, we have been directed to no statutory authority nor to any appropriation to which the courts may look for payment of expert witness fees in civil suits for damages. Provisions have been made for expert witness fees in criminal cases, 18 U.S.C. § 3006A(e)(1), but not in civil damage suits. See United States v. Rogalsky, 575 F.2d 457 (3d Cir.1978). A prevailing party in a civil rights case is not entitled to tax such fees as costs. Crawford Fitting Co. v. J.T. Gibbons, Inc., — U.S. —, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987). In these circumstances we cannot fault the district court for not exercising a power it did not possess.
The plaintiffs’ dilemma in being unable to proceed in this damage suit because of the inability to pay for expert witnesses does not differ from that of nonprisoner claimants who face similar problems. Non-prisoners often resolve that difficulty through contingent fee retainers with provisions for arranging expert testimony. By seeking government funding in this case, plaintiffs are in effect asking for better treatment than their fellow-citizens who have not been incarcerated but who have at least equal claims for damages.
The judgment of the district court will be affirmed.

. The dissent in referring to a ‘bias against the hoary presumption of innocence” fails to consider the discussion in Bell v. Wolfish. There, the Court defines the presumption of innocence as "a doctrine that allocates the burden of proof in criminal trials.... It has no application to a determination of the rights of a pretrial detainee during confinement before his trial has even begun.” 441 U.S. at 520, 99 S.Ct. at 1862.